** BUILDING FUND LEVY — JURISDICTIONAL — SCHOOL BOARD ** QUESTION: CAN AN INDEPENDENT SCHOOL DISTRICT IN A CITY OF THE FIRST CLASS, BE AUTHORIZED TO EXPEND MONEYS DERIVED FROM A "BUILDING LEVY OR FROM A CONSTRUCTION BOND ISSUE" TO BUILD A "FOOTBALL STADIUM" TO BE "SITUATED WITHOUT THE LIMITS OF SAID SCHOOL DISTRICT" ? — NEGATIVE (PUBLIC BUILDING, MUNICIPAL LIMITS, CORPORATE LIMITS, BOUNDARIES, RECREATIONAL FACILITIES, BLEACHERS, FOOTBALL FIELD, IMPROVEMENTS) CITE: 68 O.S. 281 [68-281](B), ARTICLE X, SECTION 10 (POPULATION) (FRED HANSEN)